JONES, J.
The defendant, Melvin Stephens, was charged by an information filed in the county court of Kiowa county with driving an automobile on the public highway while under the influence of intoxicating liquor, was' tried, convicted and pursuant to the verdict of the jury was sentenced to pay a fine of one dollar, and has appealed.
The cause was regularly assigned for oral argument and no one appeared. Neither has there been any brief filed. Under such circumstances, pursuant to the rules of this court, we examine the record for fundamental error and if none appears the judgment and sentence will be upheld.
The state’s proof showed that the accused was driving an automobile on Highway 9 in Kiowa county a few miles from Hobart. His actions on the road were such that the sheriff was notified and he apprehended the defendant while he was driving. The sheriff testified that defendant’s car was weaving on the highway and after he arrested the defendant he observed him and saw that he was in an intoxicated condition. Two other witnesses who saw the defendant corroborated the testimony of the sheriff. The defendant denied that he was intoxicated although admitting that he had drunk two bottles of beer about 3:30 or 4:00 o’clock that afternoon. He explained his weaving on the road by saying a car drove up behind him with a bright light shining in his mirror and he turned his ear to avoid being blinded by a reflection from the light.
The evidence raised a question of fact for the determination of the jury and their verdict will be sustained.
The instructions fairly stated the law and we have found no substantial error which would require a reversal of the conviction.
The judgment and sentence of the county court of Kiowa county is accordingly affirmed.
BRETT, P. J., and POWELL, J., concur.